           Case 19-03475 Document 10 Filed in TXSB on 10/29/20 Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                           ENTERED
                                                                                              10/29/2020
IN RE:                                         §       Chapter 11
                                               §
IGNITE RESTAURANT GROUP, INC.,                 §       Case No. 17-33550 (DRJ)
et al.,                                        §
                                               §
                          Debtors.             §       (Jointly Administered)
                                               §
                                               §
DRIVETRAIN, LLC, As GUC Trustee Of             §
The Ignite Restaurant Group GUC Trust,         §
                    Plaintiff,                 §       Adv. Pro. No. 19-03475 (DRJ)
vs.                                            §
                                               §
IT SPIN, INC.,                                 §
                                               §
                                               §
                                               §
                          Defendant.           §


                       ORDER GRANTING DEFAULT JUDGMENT AGAINST
                                DEFENDANT IT SPIN, INC.
                                  (Related to Docket No. 1)

         The Court, after consideration of the Request for Entry of Default Judgment Against

Defendant IT Spin, Inc. (the "Request for Default"), has determined that the Complaint in this

action was duly served on the registered agent of IT Spin, Inc. (the "Defendant") and that

Defendant has failed to timely answer or otherwise plead in the instant action. Therefore, the

Court is of the opinion that the Request for Default is meritorious and should be, in all things,

GRANTED. It is therefore


         ORDERED that Drivetrain, LLC, the duly appointed GUC Trustee of the Ignite

Restaurant Group GUC Trust is granted judgment against Defendant in the sum of $65,507.00

plus pre-judgment interest on said amount at the rate of 3% per annum accruing from the date of


                                                                                         Page 1 of 2
v1 (70182.00002.000)
           Case 19-03475 Document 10 Filed in TXSB on 10/29/20 Page 2 of 2




service of the Complaint through the date of this Judgment, and post-judgment interest on

said amount at .13% from the date hereof until paid in full, plus costs of court as taxed by the

Clerk of the Court.


   Signed: October 29, 2020.
SIGNED this the __________ day of _____________________, 2019.
                                          ____________________________________
                                               DAVID R. JONES
                                               UNITED STATES BANKRUPTCY JUDGE




                                                                                        Page 2 of 2
v1 (70182.00002.000)
